Citation Nr: 1035800	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-26 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for right ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified at a hearing before the Board in June 2010.  

The issue of service connection for right ulnar neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is causally related to 
his active duty service.

2.  The Veteran's tinnitus is causally related to his active duty 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Factual Background

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the Veteran contends to have been exposed to 
loud noise from artillery during active service.  The Veteran 
provided sworn testimony in June 2010 regarding the noise 
exposure that he had during active service. 

A service Report of Medical Examination dated in April 1966 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal and the Veteran scored 15/15 on 
the whispered voice test for both ears.  

Private medical records from Dr. F.L.K. dated in May 2007 reflect 
that Dr. F.L.K. treated the Veteran in September 2000.  The 
Veteran complained of tinnitus and was diagnosed with 
sensorineural hearing loss bilaterally.  Dr. F.L.K. opined that 
the Veteran's history of noise exposure in service could have 
contributed to tinnitus.  

Private treatment records from Dr. M.J.N. dated in October 2007 
document Dr. M.J.N.'s opinion that the Veteran suffers from 
bilateral tinnitus and bilateral hearing loss from shooting a 
bazooka during service.  

The Veteran underwent a VA examination in November 2007.  He 
reported that he was in a weapons platoon and carried a rocket 
launcher.  He denied post-service occupational or recreational 
noise exposure.  He reported that he has had tinnitus for 
"years."  Speech recognition testing showed scores of 70 
percent for the right ear and 84 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
40
55
60
55
LEFT
40
40
55
55
60

The examiner opined that the Veteran's hearing loss and tinnitus 
were not caused by or a result of the Veteran's military service.  
The examiner noted that on April 12, 1966, October 22, 1967, 
December 1, 1968, December 1, 1969, and August 21, 1971, the 
Whispered Voice Test produced a passing result for both ears.  
Likewise, the examiner noted that there was a denial by the 
Veteran on all five occasions that he was having or had 
experienced any "ear trouble."  Therefore, when all things were 
considered, there was evidence from five different occasions that 
would lead to the conclusion that the hearing loss and tinnitus 
were not due to military service.  




Analysis

Hearing Loss

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the facts of this case the Board finds that the evidence is 
at least in equipoise as to the etiology of the hearing loss.  
The Board finds the Veteran's account of acoustic trauma in 
service and the account of his symptoms after service to be 
credible.  Although the November 2007 examiner concluded that the 
hearing loss was not related to service, he based his conclusion 
on the normal testing results in service, which did not include 
audiometric testing.   He did not address whether acoustic trauma 
in service nevertheless led to the current hearing loss.  In 
contrast, the record contains evidence of hearing loss disability 
under 38 C.F.R. § 3.385 along with a nexus statement in his favor 
from a medical professional.  The Veteran provided sworn and 
credible testimony regarding his exposure to acoustic trauma 
during active service.  Accordingly, with all reasonable doubt 
being resolved in his favor, service connection for hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefits sought by the Veteran are being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board notes that in a June 2007 communication, the 
RO informed the Veteran of the information and evidence necessary 
to substantiate his claims.



ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  


REMAND

The Veteran was assessed with a left contusion ulnar nerve in 
service in December 1965.  In January 1966, he reported trouble 
with his left arm.  A November 2007 VA examination report 
reflects that the Veteran was diagnosed with right ulnar 
neuropathy.  Moreover, the Veteran has stated that he has had 
ulnar neuropathy since service.  In light of the foregoing, a VA 
examination and opinion (based on a review of the claims file) is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current right ulnar 
neuropathy.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
After reviewing the claims file and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as likely 
as not (a 50% or higher degree of probability) 
that any current right ulnar neuropathy is 
related to service.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim of 
service connection for right ulnar 
neuropathy.  Unless the benefit sought is 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


